Citation Nr: 1600665	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-39 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increase in a 30 percent rating for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that increased the rating for the Veteran's service-connected PTSD from 10 percent to 30 percent, effective May 2, 2007.  

In November 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA psychiatric examination in March 2015.  The diagnosis was PTSD.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and his ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner also reported that the Veteran had PTSD symptoms including a depressed mood; suspiciousness; panic attacks which occurred weekly or less often; chronic sleep impairment; and disturbances of motivation and mood.  

Since that time, at the November 2015 Board hearing, the Veteran specifically testified that his service-connected PTSD interfered with his ability to perform his occupation on an almost daily basis.  He also reported that his flashbacks had increased, and that his sleep problems and memory problems had worsened.  The Veteran further stated that he suffered from panic attacks once or twice a week, and that his social impairment had worsened.  

In light of the Veteran's testimony at the November 2015 Board hearing, the record raises a question as to the current severity of his service-connected PTSD.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for his PTSD since March 2015.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise him that he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional to determine the extent and severity of his PTSD.  The entire claims file, to include all electronic records, must be reviewed by the examiner.  All signs and symptoms of the service-connected PTSD must be reported in detail.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

